

Exhibit 10.1


AMENDMENT NO. 3 TO THE
CREDIT AGREEMENT


This AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
April 27, 2020, is entered into by and among LOAN ASSETS OF ONDECK, LLC, a
Delaware limited liability company (“Company”), the Lenders party hereto and 20
GATES MANAGEMENT LLC, as Administrative Agent for the Class A Lenders (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, and Deutsche Bank Trust Company Americas, as Paying Agent
and as Collateral Agent for the Secured Parties, entered into a Credit
Agreement, dated as of April 13, 2018, as amended by Amendment No. 1 to the
Credit Agreement, dated as of September 5, 2018, and as further amended by
Amendment No. 2 to the Credit Agreement, dated as of February 8, 2019 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have made advances and
other financial accommodations to Company. Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement, as amended hereby;
WHEREAS, Company, the Lender party hereto and the Administrative Agent, desire
to amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
WHEREAS, the Lender party hereto is the sole Class A Lender party to the Credit
Agreement as of the Third Amendment Effective Date (as defined below) and
constitutes the Lender consent required to amend the Credit Agreement as set
forth herein in accordance with Section 9.4 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the Third Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement.
The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:


- 1 -



--------------------------------------------------------------------------------

            Exhibit 10.1


“Amendment Period” means the period beginning on the Third Amendment Effective
Date and ending on July 16, 2020.
“COVID Receivable” means any Receivable designated by the Servicer as
“COVID19-Confirmed”, “Pandemic-Impacted” or any other similar indication in its
loan servicing platform.
“COVID Related Material Modification” means any Material Modification of a COVID
Receivable.
“Monthly Pay Receivable” means any COVID Receivable for which a Payment is
generally due once per month.
“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of April 27, 2020, by and among the Company, the Lenders party thereto and
the Administrative Agent.
“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.
The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated as follows:
“30 MPF Receivable” means any Pledged Receivable with a Missed Payment Factor,
in the case of a Daily Pay Receivable, higher than 30, in the case of a Weekly
Pay Receivable, higher than 6, or in the case of a Monthly Pay Receivable,
higher than 1.5.
“Applicable Class A Advance Rate” means 72%; provided, however, that,
notwithstanding the foregoing, at all times during the existence of a Level 1
Performance Event, the Applicable Class A Advance Rate shall be 67%, until such
Level 1 Performance Event is cured.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable, provided that, (a) if solely
as a result of the occurrence of a Level 1 Performance Event


- 2 -



--------------------------------------------------------------------------------

            Exhibit 10.1


and a consequent reduction in the Applicable Class A Advance Rate, a deficiency
occurs hereunder that would otherwise be deemed a “Borrowing Base Deficiency”
(or a “Class A Borrowing Base Deficiency” or “Class B Borrowing Base
Deficiency,” as applicable), then notwithstanding the foregoing, no Borrowing
Base Deficiency (or “Class A Borrowing Base Deficiency” or “Class B Borrowing
Base Deficiency,” as applicable), Default or Event of Default shall be deemed to
exist hereunder unless such deficiency is not eliminated by no later than (and
including) the thirtieth (30th) day after the occurrence of such Level 1
Performance Event, and (b) no Borrowing Base Deficiency shall be deemed to occur
for any purpose under this Agreement or any other Credit Document during the
Amendment Period.
“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable or (ii) has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher, (y) with respect to Weekly Pay Receivables, twelve (12) or higher, or
(z) with respect to Monthly Pay Receivables, three (3) or higher.
“Class A Regular Am Advance Rate” means 67%.
“Commitment Period” means the period from the Closing Date to but excluding the
Commitment Termination Date or such other date as requested by Company and
agreed to by the Administrative Agent, in its sole discretion, provided that the
Commitment Period shall be deemed suspended (and no Lender shall have any
obligation to make a Loan hereunder) during the Amendment Period.
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or


- 3 -



--------------------------------------------------------------------------------

            Exhibit 10.1


higher, (y) with respect to Weekly Pay Receivables, three (3) or higher, or (z)
 with respect to Monthly Pay Receivables, 0.75 or higher, in each case, as of
such Determination Date, and (b) the denominator of which is the aggregate
Outstanding Principal Balance of all Pledged Receivables (that are not Charged
Off Receivables) as of such Determination Date.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary hold or temporary modification made in accordance with the
Underwriting Policies) or a reduction in the Outstanding Principal Balance,
provided, that each Monthly Pay Receivable is deemed to have had a Material
Modification; provided, further that with respect to any LOC Receivable, none of
the following modifications shall be deemed to be a Material Modification
hereunder: (i) an Automatic LOC Payment Modification, (ii) changes to the
“credit limit”, the “applicable APR” or the “applicable amortization period” set
forth in the applicable Receivable Agreement, or (iii) changes to the applicable
Receivable Agreement consistent with the changes reflected in a successor form
of Receivable Agreement approved in accordance with Section 6.17.
“One Year Equivalent” means, (i) for a Term Receivable that is a Daily Pay
Receivable, 252 scheduled loan payments, (ii) for a Term Receivable that is a
Weekly Pay Receivable, 52 scheduled loan payments, (iii) for a Term Receivable
that is a Monthly Pay Receivable, 12 scheduled loan payments, and (iv) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 52 full weeks following the date of the last advance
made thereunder.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other


- 4 -



--------------------------------------------------------------------------------

            Exhibit 10.1


than any Upfront Fees)) of such Receivable over the life of such Receivable. 
Such calculation shall assume:
(a)       12 Payment Dates per annum, for Monthly Pay Receivables;
(b)       52 Payment Dates per annum, for Weekly Pay Receivables; and
(c)       252 Payment Dates per annum, for Daily Pay Receivables.
1.2    Section 2.10(c)(vii) of the Credit Agreement is hereby amended by adding
the words “, and with respect to clause (C) below, other than with respect to
Subsequent LOC Advances, so long as no Amendment Period is then occurring” to
the end of the first parenthetical.
1.3    Section 2.11 of the Credit Agreement is hereby amended by adding the
words “or the Amendment Period” immediately following “Early Amortization
Period” in clause (a) thereof.
1.4    Section 2.11 of the Credit Agreement is hereby amended by adding the
following as a new clause (c):
“(c)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, during the Amendment Period, and so long as no Event of Default
or Early Amortization Period has occurred and is continuing, on each Interest
Payment Date, all amounts in the Collection Account and all amounts (if any) in
the Reserve Account in excess of the Reserve Account Funding Amount shall be
applied by the Paying Agent based on the Monthly Servicing Report as follows:
(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to Section 2.11(a)(i) or
Section 2.11(a)(xiii) above;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent


- 5 -



--------------------------------------------------------------------------------

            Exhibit 10.1


under the Credit Documents; (E) to Collateral Agent to pay any costs, fees or
indemnities then due and owing to Collateral Agent under the Credit Documents;
and (F) to Paying Agent to pay any costs, fees or indemnities then due and owing
to Paying Agent under the Credit Documents; provided, however, that the
aggregate amount of costs, fees or indemnities payable to the Backup Servicer,
Administrative Agent, the Custodian, the Collateral Agent, the Controlled
Account Bank (in respect of the Controlled Accounts) and the Paying Agent
pursuant to this clause (ii) shall not exceed $350,000 in any Fiscal Year;
(iii)     third, on a pari passu basis, (A) to the Servicer, to pay any accrued
and unpaid Servicing Fees, and (B) if a Successor Servicer has been appointed,
any Successor Servicer Expenses then due and owing, provided, however, that the
aggregate amount of Successor Servicer Expenses payable to a Successor Servicer
pursuant to this clause (iii) shall not exceed $175,000 in any Fiscal Year;
(iv)    fourth, to the Administrative Agent for further distribution on a pro
rata basis to the Class A Lenders to pay costs, fees, and accrued interest for
the Interest Period most recently ended (calculated in accordance with Section
2.5(a)) on the Class A Loans and expenses payable pursuant to the Credit
Documents;
(v)    fifth, to the Class B Agent for further distribution on a pro rata basis
to the Class B Lenders to pay costs, fees, and accrued interest for the Interest
Period most recently ended (calculated in accordance with Section 2.5(a)) on the
Class B Loans and expenses payable pursuant to the Credit Documents;
(vi)    sixth, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution to the Class A Lenders and the
Class B Lenders, as applicable, to repay the principal of the Loans;
(vii)    seventh, on a pari passu basis, to pay to (A) Administrative Agent,
Backup Servicer, Custodian, Paying Agent, Collateral Agent, and the Controlled
Account Bank any costs, fees or indemnities not paid in accordance with clause
(ii) above, and (B) to any Successor Servicer, any accrued and unpaid (1)
Servicer Transition Expenses and (2) Successor Servicer Expenses not paid in
accordance with clause (iii) above;
(viii)    eighth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(ix)    ninth, any remainder to the Collection Account.”
1.5    A new Section 9.22 is hereby added to the Credit Agreement:


- 6 -



--------------------------------------------------------------------------------

            Exhibit 10.1


“9.22    Amendment Period. Notwithstanding anything to the contrary herein or in
any other Credit Document, at all times during the Amendment Period, the Company
and the Servicer, as applicable, shall remain required to test and report
pursuant to the terms hereof, but solely for informational purposes and for no
other purposes hereunder or in any Credit Document, the Three-Month Average
Delinquency Ratio, the Three-Month Weighted Average Excess Spread or the
Three-Month Average Portfolio Weighted Average Receivable Yield, or in any case,
any components thereof (collectively, the “Portfolio Performance Tests”). For
the avoidance of doubt, during the Amendment Period, the Portfolio Performance
Tests shall be deemed inapplicable for all purposes hereof, and no Early
Amortization Event or Level 1 Performance Event shall occur (or be deemed to
have occurred) as a result therefrom.”
1.6    Appendix C to the Credit Agreement. The following clauses in the
definition of “Eligibility Criteria” in Appendix C to the Credit Agreement are
hereby amended and restated in their entirety as follows:
“bb) such Receivable is fully amortizing over (i) in the case of a Term
Receivable, its term and (ii) in the case of a LOC Receivable, the “applicable
amortization period” set forth in the applicable Receivables Agreement of less
than or equal to fifty-two (52) full weeks following the date of the last
advance made thereunder (with respect to any COVID Receivable, subject to such
longer period in accordance with the Underwriting Policies), in each case with
an Outstanding Principal Balance that amortizes each day Payments are received
thereunder;
ii) such Receivable is a Daily Pay Receivable, Weekly Pay Receivable or a
Monthly Pay Receivable;
ll) such Receivable has an original term that did not exceed (i) in the case of
a Daily Pay Receivable, 504 Payment Dates, (ii) in the case of a Weekly Pay
Receivable, 104 Payment Dates, or (iii) in the case of a Monthly Pay Receivable,
24 Payment Dates;”
1.7    Appendix E to the Credit Agreement. The following clauses in the
definition of “Early Amortization Event” in Appendix E to the Credit Agreement
are hereby amended as follows:
a)
Each of clauses (a), (b) and (c) are hereby amended to add immediately after
“August 15, 2018” the words “(other than



- 7 -



--------------------------------------------------------------------------------

            Exhibit 10.1


any Interest Payment Date occurring during the Amendment Period)”.
1.8    Appendix F to the Credit Agreement. The definition of “Level 1
Performance Event” in Appendix F to the Credit Agreement is hereby amended to
add immediately after “August 15, 2018” the words “(other than any Interest
Payment Date occurring during the Amendment Period)”.
SECTION 2.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lender party hereto to enter
into this Amendment, Company represents and warrants to the Administrative Agent
and the Lender, on the Third Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the Third Amendment Effective Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.
2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the Third
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
2.4    Absence of Default. No event has occurred and is continuing or will
result from the consummation of this Amendment that would constitute a Default,
an Event of Default or a Servicer Default.
SECTION 3.    MISCELLANEOUS
3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “Third Amendment Effective Date”) on which the
Administrative Agent has received counterparts of (a) this Amendment executed by
Company, the Lender party


- 8 -



--------------------------------------------------------------------------------

            Exhibit 10.1


hereto constituting Lender consent required pursuant to Section 9.4 of the
Credit Agreement (including, for the avoidance of doubt, the Requisite Lenders
in accordance with Section 9.4(a) of the Credit Agreement) and the
Administrative Agent, (b) Amendment No. 2 to Asset Purchase Agreement, dated as
of the Third Amendment Effective Date, which amends the Asset Purchase
Agreement, executed by Company, Holdings, the Lender party thereto and the
Administrative Agent, (c) Amendment No. 1 to Servicing Agreement, dated as of
the Third Amendment Effective Date, which amends the Servicing Agreement,
executed by Company, Holdings and the Administrative Agent, (d) Amendment No. 1
to Backup Servicing Agreement, dated as of the Third Amendment Effective Date,
which amends the Backup Servicing Agreement, executed by Company, Holdings,
Vervent Inc. (f/k/a Portfolio Financial Servicing Company), as backup servicer,
and the Administrative Agent, and (e) the Side Letter Regarding Amendment No. 3
to Credit Agreement, dated as of the Third Amendment Effective Date, by Holdings
in favor of Administrative Agent and Pioneers Gate LLC, as Class A Lender.
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a)    On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.
(b)    Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Third Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Administrative Agent, the Collateral Agent or the
Paying Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


- 9 -



--------------------------------------------------------------------------------

            Exhibit 10.1


3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
[Remainder of page intentionally left blank]








- 10 -



--------------------------------------------------------------------------------


            Exhibit 10.1


IN WITNESS THEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


LOAN ASSETS OF ONDECK, LLC, as Company


By:    /s/ Kenneth A. Brause
Name: Kenneth A. Brause
Title:    Chief Financial Officer




20 GATES MANAGEMENT LLC, as Administrative Agent


By:    /s/ Mark Golombech
Name: Mark Golombech
Title:    Managing Director




PIONEERS GATE LLC, as the sole Class A Lender


By:    /s/ Mark Golombech
Name: Mark Golombech
Title:    Managing Director




    








[Signature Page to Amendment No. 3 to the Credit Agreement]

